Citation Nr: 0514675	
Decision Date: 05/31/05    Archive Date: 06/08/05	

DOCKET NO.  04-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right hallux valgus, with residuals of 
bunionectomy. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for left hallux valgus. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for residual right rotator cuff tendinitis. 

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from August 1998 to April 
2002.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

For reasons which will become apparent, the appeal as to the 
issue of an increased evaluation for degenerative joint 
disease of the lumbar spine is being REMANDED via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran currently suffers from the postoperative 
residuals of right hallux valgus, with painful motion and 
hallux valgus at 5 degrees, and osteoarthritis of the first 
metatarsal joint.

2.  The veteran's service-connected left hallux valgus is 
currently productive of painful motion, with hallux valgus at 
10 degrees, and osteoarthritis of the first metatarsal joint.

3.  The veteran's service-connected residuals of right 
(major) rotator cuff tendinitis are currently productive of 
some limitation of motion, with forward flexion from 0 to 165 
degrees, and abduction from 0 to 170 degrees, accompanied by 
intermittent pain, but no evidence of dislocation/nonunion of 
the clavicle or scapula.

4.  The veteran's service-connected hemorrhoids are no more 
than mild to moderate in severity, with no evidence of 
thrombosis.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right hallux valgus with residuals of bunionectomy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for left hallux valgus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for residual right rotator cuff tendinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5203 (2004).

4.  The criteria for an increased (compensable) evaluation 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] redefined the VA's duty to assist the veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

Here, the veteran first raised his claim of entitlement to 
increased evaluations by his October 2002 notice of 
disagreement, which was clearly after the September 2002 
rating decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

In this case, the veteran was, in fact, provided notice in 
correspondence of April 2002, five months prior to the 
initial AOJ decision in September of that same year.  More 
specifically, in the April 2002 letter, the veteran was 
provided the opportunity to submit evidence, notified of what 
evidence was required to substantiate his claims for service 
connection, provided notice of who was responsible for 
securing the evidence, and advised to submit any information 
or evidence in his possession.  The veteran was also provided 
with a Statement of the Case in November 2003 which apprised 
him of pertinent VA regulations and actions in his case, 
including the criteria for establishing higher evaluations 
for his disabilities.  Moreover, another VCAA letter was 
issued in January 2004, pertaining to his request for 
increased ratings.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend the hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO or in Washington, D. C.  He has been 
provided notice of the appropriate laws and regulations, and 
given notice of what evidence he needed to submit, as well as 
what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and VA examination reports.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

The claimant has had sufficient notice of the type of 
information needed to support his claims, and of the evidence 
necessary to complete the application.  Accordingly, the duty 
to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issues on appeal.


Factual Background

A review of service medical records reveals that, in 
September 1999, the veteran underwent a modified Austin 
bunionectomy for right foot hallux limitus valgus, with 
bunion.  The records also reveal findings of hallux valgus 
deformity on the left, and complaints of right shoulder pain.  

On VA foot examination in June 2002, it was noted that the 
veteran's claims folder was available and had been reviewed.  
That review showed evidence of a right bunionectomy, as well 
as a left foot stress fracture during the veteran's period of 
active military service.  At the time of examination, the 
veteran gave a four-year history of bilateral foot problems.  
According to the veteran, while in service, he had undergone 
a bunionectomy of his right great toe.  However, since the 
time of his discharge, he had not sought medical attention.

When questioned, the veteran complained of intermittent pain 
and stiffness in both feet.  Reportedly, the veteran took 
nonsteroidal anti-inflammatory medication on an as needed 
basis, but without much relief.  When further questioned, the 
veteran stated that his problems were precipitated by 
prolonged standing and ambulation.  However, he was able to 
ambulate up to one and one-half miles without assertive 
devices.  Further examination revealed evidence of bilateral 
pes planus, with a bunion on the left foot.  There was 
painful range of motion of the great toes bilaterally, with 
tenderness at the left bunion, and a right postoperative 
scar.  Also noted were callosities under both first 
metatarsal heads.  Hallux valgus was at 10 degrees on the 
left and 5 degrees on the right.  Radiographic studies showed 
evidence of osteoarthritis of the first metatarsal joints 
bilaterally.  The pertinent diagnoses were residuals of right 
bunionectomy; bilateral pes planus; and osteoarthritis of the 
first metatarsal joints bilaterally.

On VA orthopedic examination in June 2002, it was once again 
noted that the veteran's claims folder was available, and had 
been reviewed.  At the time of examination, the veteran gave 
a history of right shoulder trauma while in service, for 
which he received conservative treatment without much relief.  
Apparently, since the time of the veteran's discharge, he had 
not sought medical attention for his right shoulder problems.  
When questioned, the veteran complained of intermittent right 
shoulder pain, precipitated by lifting and driving.  
According to the veteran, on those occasions when he 
experienced pain, he most often attempted to rest.

On further examination, there was some limitation of right 
shoulder range of motion accompanied by pain, with tenderness 
at the right shoulder anteriorly.  Range of motion studies of 
the veteran's right shoulder showed forward flexion from 0 to 
165 degrees, with abduction from 0 to 170 degrees, and 
internal and external rotation from 0 to 90 degrees.  Noted 
at the time of examination was some pain at the extremes of 
range of motion on the right.  Radiographic studies of the 
veteran's right shoulder were within normal limits.  The 
pertinent diagnosis was residual right rotator cuff 
tendonitis following an old sprain.  The veteran was note to 
be right handed.

On VA rectal examination in June 2002, the veteran gave a 
history of external hemorrhoids.  When questioned, the 
veteran denied any problems with fecal incontinence, and 
similarly denied any involuntary bowel movements.  According 
to the veteran, he experienced intermittent bleeding in the 
rectal area related to his hemorrhoids, which was often 
brought about by constipation.  When questioned, the veteran 
stated that this bleeding occurred approximately one to two 
times per month.

On physical examination, there was positive evidence of 
external hemorrhoids.  No masses or polyps were in evidence, 
and the veteran's sphincter tone was adequate.  At the time 
of examination, there was no evidence of any fissures, or of 
any signs or symptoms of anemia.  No thrombosis was noted, 
and there were no internal hemorrhoids.  The pertinent 
diagnosis was nonbleeding external hemorrhoids without 
thrombosis.

On VA general medical examination in July 2002, it was noted 
that the veteran's claims folder was available and had been 
reviewed.  When questioned, the veteran gave a history of 
right foot surgery, status post removal of the bunion in 
1999.  According to the veteran, since the time of that 
surgery, he had experienced lingering pain in his right foot, 
as well as an inability to put pressure on his right toes due 
to pain.  Additionally noted were problems with sharp pain in 
the right big toe.

On physical examination, the veteran displayed good posture 
and a steady gait.  Foot examination showed no evidence of 
any rigidity or spasm, nor was there any evidence of 
swelling, calluses, or a loss of strength.  On neurological 
evaluation, the veteran's gait was within normal limits.  
Radiographic studies conducted in 1999 reportedly showed a 
stress fracture of the third metatarsal foot, with bilateral 
hallux valgus on the right more so than the left.  The 
pertinent diagnoses were bilateral hallux valgus, more so on 
the right than the left, related to removal of a bunion in 
1999; right shoulder pain impingement syndrome, by history; 
external hemorrhoids; and stress fracture of the third 
metatarsal of the left foot.

Analysis

The veteran in this case seeks increased ratings for service-
connected right and left hallux valgus, as well as for 
residual right rotator cuff tendonitis, and hemorrhoids.  In 
that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned when the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  While the Board must 
consider the veteran's medical history, as required by 
various provisions of 38 C.F.R. Part 4, including § 4.2 [see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

In the present case, in a rating decision of September 2002, 
the RO granted service connection (and respective 10 percent 
evaluations) for right hallux valgus with residuals of 
bunionectomy, left hallux valgus and residual right rotator 
cuff tendonitis, effective from April 3, 2002, the date 
following the veteran's discharge from service.  That same 
decision granted service connection (and a noncompensable 
evaluation) for hemorrhoids, evaluated as noncompensably 
disabling, also from April 3, 2002.  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45, 4.59 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
shoulders are considered major joints.  38 C.F.R. § 4.45 
(2003).

As regards the veteran's service-connected right and left 
hallux valgus, the Board notes that, on VA general medical 
examination in July 2002, there was no evidence of any 
rigidity or spasm of the veteran's feet, nor was there any 
evidence of swelling or loss of strength.  An examination of 
the veteran's feet conducted the previous month showed 
evidence only of intermittent pain and stiffness on range of 
motion, with hallux valgus at 10 degrees on the left, and at 
5 degrees on the right.  Significantly, at the time of 
examination, the veteran was able to ambulate without any 
assistive device.

The respective 10 percent evaluations currently in effect for 
the veteran's service-connected right and left hallux valgus 
contemplate the presence of postoperative residuals of that 
disability, with resection of the metatarsal head.  A 
10 percent evaluation is, additionally, warranted where there 
is evidence of severe unilateral hallux valgus, equivalent to 
amputation of the great toe.  For all intents and purposes, a 
10 percent evaluation represents the maximum schedular 
evaluation available for service-connected hallux valgus.  38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2004).

The Board acknowledges that, based on the aforementioned 
clinical findings, the veteran experiences intermittent pain 
as a result of his service-connected bilateral hallux valgus.  
However, in light of the aforementioned, and the fact that 
the veteran is currently in receipt of the maximum schedular 
evaluation available for hallux valgus, an evaluation in 
excess of 10 percent is not warranted.

Turning to the issue of an increased rating for service-
connected residual right rotator cuff tendonitis, the Board 
notes that, on VA examination in June 2002, there was 
evidence of intermittent pain on right shoulder motion, which 
was precipitated by lifting and driving.  While range of 
motion studies showed a slight reduction in forward flexion 
and abduction, radiographic evaluation of the veteran's right 
shoulder was within normal limits.

Pursuant to applicable law and regulations, a 10 percent 
evaluation is warranted for service-connected right (major) 
rotator cuff tendonitis where there is evidence of nonunion 
of the clavicle or scapula, without loose movement.  An 
increased, which is to say, 20 percent evaluation would 
require demonstrated evidence of nonunion of the clavicle or 
scapula, accompanied by loose movement.  An increased 
evaluation would additionally be warranted were there to be 
evidence of a limitation of motion of the veteran's right arm 
to shoulder level.  38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 
5201, 5203 (2004).

However, as can be seen from the above, there is no evidence 
that the veteran currently suffers from nonunion of his 
clavicle or scapula, accompanied by loose movement, nor is 
there any evidence that the veteran's right arm motion is 
limited to shoulder level.  As noted above, range of motion 
was 165 degrees forward flexion, 170 degrees abduction, and 
90 degrees for internal and external rotation, with pain on 
the extremes.  Based on such findings, the Board is of the 
opinion that the functional limitations imposed by the right 
rotator cuff tendonitis and the subjective complaints of pain 
are appropriately compensated by the 10 percent rating that 
has been assigned.

Finally, turning to the issue of an increased (compensable) 
evaluation for service-connected hemorrhoids, the Board notes 
that, on VA rectal examination in June 2002, there was 
evidence only of nonbleeding external hemorrhoids without 
thrombosis.  In order to warrant a compensable evaluation, 
there must be demonstrated the presence of large or 
thrombotic, irreducible external or internal hemorrhoids with 
excessive redundant tissue and frequent recurrences.  38 
C.F.R. § 4.114, Diagnostic Code 7336.  Absent such findings, 
the noncompensable evaluation currently in effect for the 
veteran's service-connected hemorrhoids is appropriate.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected right and left hallux valgus, hemorrhoids, and the 
right shoulder condition, in and of themselves, interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  
Specifically, the veteran reported on VA examination that he 
has lost no time from work in the past 12 months.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An evaluation in excess of 10 percent for right hallux 
valgus, with residuals of bunionectomy, is denied.

An evaluation in excess of 10 percent for left hallux valgus 
is denied.

And evaluation in excess of 10 percent for residual right 
(major) rotator cuff tendinitis is denied.

An increased (compensable) evaluation for hemorrhoids is 
denied.



REMAND

In addition to the above, the veteran in this case seeks an 
increased initial evaluation for service-connected 
degenerative joint disease of the lumbar spine.  In that 
regard, the Board notes that during the pendency of the 
veteran's claim, the rating criteria for back disabilities 
have been revised twice.  The rating criteria for 
intervertebral disc syndrome were revised in August 2002, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2004)).  
The rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2004)).  
To date, the veteran has not been advised of the new 
regulations, nor have the revised regulations been considered 
in the adjudication of the veteran's claim for an increased 
evaluation for degenerative joint disease of the lumbar 
spine.  In this regard, the Board notes that the November 
2003 Statement of the Case noted only the criteria in effect 
prior to September 2002, with no reference to either change 
to the rating criteria.  Thus, remand is warranted.

In addition, the veteran should be asked whether he receives 
any current treatment for his back disorder, and any such 
records should be obtained.

Finally, due to the change in the rating criteria and the 
elapsed time since the last examination, a new examination 
should be scheduled to determine the current level of 
severity of the veteran's low back disorder.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disorder since July 2002, the date of the 
most recent pertinent evidence of record.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
degenerative joint disease of the lumbar 
spine.  The claims folder must be made 
available to and reviewed by the 
examiner.

(a)  As regards to the requested 
examination, all pertinent 
symptomatology and findings should 
be reported in detail, and 
appropriate studies should be 
performed.  The examiner should 
identify and describe any current 
symptomatology, to include 
limitation of motion, functional 
loss associated with weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy 
of disuse.  The orthopedic examiner 
should, additionally, discuss 
factors associated with the 
disability, such as objective 
indications of pain on pressure or 
manipulation, muscle spasm and the 
presence (or absence) of "flare-ups" 
and/or ankylosis.  To the extent 
possible, any additional functional 
loss or limitation of motion 
attributable to "flare-ups" should 
be described.

(b)  The examiner should, 
additionally, specifically comment 
on any neurologic manifestations 
directly attributable to the 
veteran's service-connected 
degenerative joint disease of the 
lumbar spine.

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
degenerative joint disease of the lumbar 
spine.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC), specifically including the 
revised provisions for evaluating spine 
disabilities. The SSOC must also contain 
notice of all relevant action taken on 
the claim for benefits since the 
Statement of the Case in November 2003.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


